Restriction/Election

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, 13-14 and 16 are drawn to an isolated nucleic acid molecule, vector, host cell, composition and method of producing protein, classified in A61K 38/00.
II, claim(s) 11-12 and 15 are drawn to an isolated protein, classified in C07K 14/755.
Group III, claim(s) 17 is drawn to a method of inducing blood clotting in a subject, classified in A61K 48/005.
Group IV, claim(s) 18-19 are drawn to a method of treating a subject with clotting disorder, classified in A61K 49/00.
Group V, claim(s) 20 is drawn to a method of using the nucleic acid, classified in C12Q 1/6825.


Species election:

3.	This application contains claims directed to the following patentably distinct species of nucleic acids set forth in SEQ ID NOs: 3, 4, 5 and 6, for example, (see claims 1-4 and 6-7) and proteins (see claims 11 and 14 with FIX, FVIII and FVII). For examination on the merits an election is required of a single specific one for each category. The species are independent or distinct because they represent different functions and structures. In addition, these species are not obvious variants of each other based on the current record. Applicant is required to elect a single disclosed species, for prosecution on the 




4.	 The invention listed in Group I above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: because Group I embodiments are directed to several different species of components as set forth above in paragraph 3. Further, the invention set forth in Group I does not escape the prior art and there is no unity of invention (see WO 2016/146757, of record in the application, see abstract and entire document). Thus, these inventions are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652